Exhibit 10.48
FORM OF RESTRICTED STOCK UNIT AGREEMENT BETWEEN AVANEX AND CERTAIN OF ITS
EXECUTIVE OFFICERS
Avanex Corporation (the “Company”) hereby grants you, [___] (the “Grantee”), the
number of Restricted Stock Units indicated below under the Company’s 1998 Stock
Plan (the “Plan”). The date of this Agreement is [___] (the “Grant Date”).
Subject to the provisions of Appendix A (attached) and of the Plan, the
principal features of this grant are as follows:

     
Grant Date:
  [___]
Total Number of Shares of Restricted Stock:
  [___]

     
Scheduled Vesting:
  The Restricted Stock Units will vest in accordance with the following
schedule: [25% of the Restricted Stock Units awarded by this Agreement shall
vest twelve months after the Grant Date, and 1/48 of the Restricted Stock Units
awarded by this Agreement shall vest each month thereafter,] subject to your
continuing to be a Service Provider through the applicable vesting date.

         
Purchase Price per Share:
  $ .001  
Total Purchase Price
    [___]  

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement,
including Appendix A, and the Plan. Important additional information on vesting
and forfeiture of the Restricted Stock Units covered by this grant is contained
in paragraphs 4 through 8 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX
A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. YOU AGREE
TO EXECUTE THIS AGREEMENT AS A CONDITION TO RECEIVING ANY SHARES.

              AVANEX CORPORATION   GRANTEE    
By:
           
 
 
 
 
 
   

APPENDIX A — TERMS AND CONDITIONS OF RESTRICTED STOCK

1.   Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.001, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.   2.   Payment of Purchase
Price. When the Restricted Stock Units are paid out to the Grantee, par value
will be deemed paid by the Grantee for each Restricted Stock Unit through the
past services rendered by the Grantee, and will be subject to the appropriate
tax withholdings.   3.   Company’s Obligation to Pay. Each Restricted Stock Unit
has a value equal to the Fair Market Value of a Share on the date of grant.
Unless and until the Restricted Stock Units have vested in the manner set forth
in paragraphs 4, 5 or 6, the Grantee will have no right to payment of such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation.   4.
  Vesting Schedule. Except as otherwise provided in paragraphs 5 or 6 of this
Agreement, the Restricted Stock Units awarded by this Agreement are scheduled to
vest in accordance with the vesting schedule set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on any such date actually will vest
only if the Grantee continues to be a Service Provider through such date.   5.  
Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth in the Notice of Grant (whether or not the Grantee remains a
Service Provider through such date(s)).

 



--------------------------------------------------------------------------------



 



6.   Change of Control Acceleration

  (a)   Acceleration Upon a Change of Control. In the event of a Change of
Control of the Company that occurs while the Grantee provides services to the
Company, the vesting of the Restricted Stock Units accelerate so that a total of
50% of the Restricted Stock Units awarded by the Agreement shall be vested upon
the date the Change of Control is consummated. The remaining unvested Shares
shall vest on the same schedule as existed prior to the Change of Control. For
example, if a Change of Control occurs when 25% of the Restricted Stock Units
are vested, then this award shall have accelerated vesting as to an additional
25% of the Restricted Stock Units awarded by the Agreement and the remaining
unvested Restricted Stock Units shall continue to vest in accordance with the
same schedule (i.e., the same number of shares shall vest each month, if the
remainder is subject to monthly vesting) as existed prior to the Change of
Control. If a Change of Control occurs after more than 50% of the Restricted
Stock Units awarded by the Agreement have vested, then there will be no
acceleration of vesting under this provision.     (b)   Acceleration In
Connection with a Termination of Employment. Upon an Involuntary Termination of
the Grantee’s employment other than for Cause upon or within 12 months after a
Change of Control, the Restricted Stock Units awarded by the Agreement shall be
fully (i.e. 100%) vested as of the date of such termination.

The following terms referred to in this Agreement shall have the following
meanings:
(i) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Grantee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Grantee, (ii) conviction of a
felony that is injurious to the Company, and (iii) a willful act by the Grantee
which constitutes gross misconduct and which is injurious to the Company
(ii) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

  1.   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities other than in a
private financing transaction approved by the Board of Directors;     2.   the
direct or indirect sale or exchange by the stockholders of the Company of all or
substantially all of the stock of the Company;     3.   a merger or
consolidation in which the Company is a party and in which the stockholders of
the Company before such merger or consolidation do not retain, directly or
indirectly, at a least majority of the beneficial interest in the voting stock
of the Company after such transaction; or     4.   the sale or disposition by
the Company of all or substantially all the Company’s assets.

(iii) Disability. “Disability” shall mean that the Grantee has been unable to
substantially perform his duties as the result of his incapacity due to physical
or mental illness, and such inability, at least 26 weeks after its commencement,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Grantee or the Grantee’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld).
(iv) Involuntary Termination. “Involuntary Termination” shall mean (i) without
the Grantee’s express written consent, the significant reduction of the
Grantee’s duties or responsibilities relative to the Grantee’s duties or
responsibilities in effect immediately prior to such reduction; provided,
however, that a reduction in duties or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
the Chief Financial Officer of Company remains as such following a Change of
Control and is not made the Chief Financial Officer of the acquiring
corporation) shall not constitute an “Involuntary Termination”; (ii) without the
Grantee’s express written consent, a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to the Grantee immediately prior to such reduction;
(iii) without the Grantee’s express written consent, a material reduction by the
Company in the base compensation of the Grantee as in effect immediately prior
to such reduction, or the ineligibility of the Grantee to continue to
participate in any long-term incentive plan of the Company; (iv) a material
reduction by the Company in the kind or level of employee benefits to which the
Grantee is entitled immediately prior to such reduction with the result that the
Grantee’s overall benefits package is significantly reduced; (v) the relocation
of the Grantee to a facility or a location more than 50 miles from the Grantee’s
then present location, without the Grantee’s express written consent; or
(vi) any purported termination of the Grantee by the Company which is not
effected for death or Disability or for Cause, or any purported termination for
which the grounds relied upon are not valid.

 



--------------------------------------------------------------------------------



 



7.   Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraphs 4 or 6 will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to paragraph 9. Any Restricted Stock
Units that vest in accordance with paragraph 5 will be paid to the Grantee (or
in the event of the Grantee’s death, to his or her estate) in Shares in
accordance with the provision of such paragraph, subject to paragraph 9.   8.  
Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 4, 5 or 6 at the time the Grantee ceases to be a Service Provider
will be forfeited and automatically transferred to and reacquired by the Company
at no cost to the Company. The Grantee shall not be entitled to a refund of the
price paid for the Restricted Stock Units forfeited to the Company pursuant to
this paragraph 8.   9.   Death of Grantee. Any distribution or delivery to be
made to the Grantee under this Agreement will, if the Grantee is then deceased,
be made to the administrator or executor of the Grantee’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.   10.   Withholding of Taxes. When the
Shares are issued as payment for vested Restricted Stock Units, the Grantee will
recognize immediate U.S. taxable income if the Grantee is a U.S. taxpayer. If
the Grantee is a non-U.S. taxpayer, the Grantee will be subject to applicable
taxes in his or her jurisdiction. The Company (or the employing Subsidiary) will
withhold a portion of the Shares otherwise issuable in payment for vested
Restricted Stock Units that have an aggregate market value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by Avanex (or the employing Subsidiary) with
respect to the Shares. No fractional Shares will be withheld or issued pursuant
to the grant of Restricted Stock Units and the issuance of Shares thereunder;
any additional withholding necessary for this reason will be done by the Company
through the Grantee’s paycheck. Accordingly, to the extent the Fair Market Value
of the number of whole Shares withheld by the Company exceeds the withholding
taxes, the Company will pay the Grantee the difference. The Company (or the
employing Subsidiary) may instead, in its discretion, without an amount
necessary to pay the applicable taxes from the Grantee’s paycheck, with no
withholding of Shares. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Grantee’s paycheck,
as indicated above), no payment will be made to the Grantee (or his or her
estate) for Restricted Stock Units unless and until satisfactory arrangements
(as determined by the Administrator) have been made by the Grantee with respect
to the payment of any income and other taxes which the Company determines must
be withheld or collected with respect to such Restricted Stock Units. By
accepting this Award, the Grantee expressly consents to the withholding of
Shares and to any cash or Share withholding as provided for in this paragraph
10. All income and other taxes related to the Restricted Stock Unit award and
any Shares delivered in payment thereof are the sole responsibility of the
Grantee.   11.   Rights as Stockholder. Neither the Grantee nor any person
claiming under or through the Grantee shall have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Grantee (including
through electronic delivery to a brokerage account). Notwithstanding any
contrary provisions in this Agreement, any quarterly or other regular, periodic
dividends or distributions (as determined by the Company) paid on Shares will
affect neither unvested Restricted Stock Units nor Restricted Stock Units that
are vested but unpaid, and no such dividends or other distributions will be paid
on Restricted Stock Units nor Restricted Stock Units that are vested but unpaid.
After such issuance, recordation and delivery, the Employee will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.   12.   No Effect on
Employment or Service. The Grantee acknowledges and agrees that this Agreement
and the transactions contemplated hereunder do not constitute an express or
implied promise of continued service or employment as a Service Provider for any
period, or at all, and shall not interfere with the Grantee’s right or the
Company’s (or employing Subsidiary’s) right to terminate the Grantee’s
relationship as a Service Provider at any time, with or without cause.   13.  
Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its Secretary, at
40919 Encyclopedia Circle, Fremont, California 94538, or at such other address
as the Company may hereafter designate in writing.   14.   Grant is Not
Transferable. Except to the limited extent provided in paragraph 9 above, this
grant and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately shall
become null and void.

 



--------------------------------------------------------------------------------



 



15.   Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units awarded under this Agreement will be registered
under the federal securities laws and will be freely tradable upon receipt.
However, the Grantee’s subsequent sale of the Shares will be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.   16.   Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.   17.   Conditions for Issuance of
Certificates for Stock. The shares of stock deliverable to the Grantee may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Company. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; and (b) the completion of
any registration or other qualification of such Shares under any state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Administrator
shall, in its absolute discretion, deem necessary or advisable; and (c) the
obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of vesting of the Restricted Stock Units as
the Administrator may establish from time to time for reasons of administrative
convenience.   18.   Plan Governs. This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms used and not defined in
this Agreement shall have the meaning set forth in the Plan.   19.  
Administrator Authority. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon the Grantee, the Company and all
other persons. The Administrator shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.   20.   Captions. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.   21.   Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.   22.  
Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.   23.   Modifications to the
Agreement. This Agreement constitutes the entire understanding of the parties on
the subjects covered. The Grantee expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Agreement
or the Plan can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Grantee, to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.   24.
  Amendment, Suspension or Termination of the Plan. By accepting this award, the
Grantee expressly warrants that he or she has received a right to purchase stock
under the Plan, and has received, read and understood a description of the Plan.
The Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.   25.   Notice of
Governing Law. This grant of Restricted Stock Units shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.



 